                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

SARA ESPECULTA                                    §
                                                  §
v.                                                §   Civil Action No. 4:18-CV-404
                                                  §   Judge Mazzant
SAVVY CHIC MANAGEMENT, INC.                       §
d/b/a THE SCULPTING SHOPPE, and                   §
JESSICA CHANDLER                                  §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Counter-Defendant’s 12(b)(6) Motion to Dismiss (Dkt. #17).

Having considered the motion and the relevant pleadings, the Court finds that the motion should

be denied as moot.

                                        BACKGROUND

       Sara Especulta, Plaintiff and Counter-Defendant, filed suit against Savvy Chic

Management, Inc. d/b/a The Sculpting Shoppe (“Savvy Chic”) and Jessica Chandler, Defendants,

in the 429th District Court of Collin County, Texas alleging violations of the Texas Business

Opportunities Act, among other state law causes of actions. Savvy Chic, Counter-Plaintiff, filed

an answer and counterclaim alleging a variety of state law claims, including, but not limited to,

business disparagement, breach of contract, and tortious interference with contracts.

       On June 2, 2018, the case was removed to the Eastern District of Texas asserting federal

question jurisdiction (Dkt. #1). A motion to remand has not yet been filed. The Court issued its

Order and Advisory reminding the parties of the different pleading standards in federal court and

allowing the parties time to file amended pleadings (Dkt. #7). The Court then granted an extension

of the deadlines contained in the Order and Advisory (Dkt. #10). Especulta filed an amended

complaint on August 13, 2018 (Dkt. #12). Savvy Chic did not file an amended counterclaim or
amended answer. On September 4, 2018, Especulta filed the present motion to dismiss (Dkt. #17).

On September 21, 2018, Especulta filed a response to the motion (Dkt. #18) 1 and Especulta filed

a reply on September 28, 2018 (Dkt. #19).

                                             LEGAL STANDARD

           The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

           A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. ‘“A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the

well-pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct,




1
    The response deadline to the motion to dismiss was September 18, 2018.

                                                          2
the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

         In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

         Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

                                                    ANALYSIS

         Especulta moves to dismiss Savvy Chic’s counterclaim arguing that Savvy Chic has not

pleaded any factual allegations to support its counterclaims. 2 After reviewing Defendant’s

Original Counterclaim Against Sara Especulta (Dkt. #5), the Court agrees that it is insufficiently

pleaded in accordance with the federal standards of pleading. However, Rule 15(a) of the Federal

Rules of Civil Procedure provides that a party may amend its pleading once without seeking leave




2
  The Court notes that Savvy Chic, in its late-filed response, argues that Especulta’s motion to dismiss is late because
it was not filed twenty-one days after the receipt of the counterclaim. The Court finds this argument improper as it
was filed late and without leave of Court. It further finds the argument unmeritorious as the Court granted the parties
time to file amended pleadings (Dkt. #7; Dkt. #10) and Especulta filed its motion to dismiss within the time period
prescribed by the rules based on the date that Savvy Chic could or should have filed an amended counterclaim.

                                                           3
    of court or the consent of the adverse party at any time before a responsive pleading is served.

    FED. R. CIV. P. 15(a). After a responsive pleading is served, “a party may amend only with the

    opposing party’s written consent or the court’s leave.” Id. Rule 15(a) instructs the Court to “freely

    give leave when justice so requires.” Id. The rule “evinces a bias in favor of granting leave to

    amend.” Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005) (quoting Lyn–Lea

    Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 286 (5th Cir. 2002)). In this case, as Savvy Chic

    has not amended its counterclaim since the case has been removed to federal court, the Court again

    gives Savvy Chic the opportunity to file an amended counterclaim in accordance with the federal

    pleading standard within 14 days of this Order.

                                             CONCLUSION
.
           It is therefore ORDERED Counter-Defendant’s 12(b)(6) Motion to Dismiss (Dkt. #17) is

    hereby DENIED as moot, subject to refiling if Savvy Chic fails to file an amended counterclaim

    or does so in a manner that does not comport with the federal pleadings standard.

           SIGNED this 5th day of December, 2018.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                      4
